 LOCALNO 632 31part of the existing unit, and the Regional Director will issuea certification of results of election to such effect.[Text of Direction of Election omitted from publication.]-LOCAL NO. 63, UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL, AND KENNETH PEARLandELVING. JACOB AND DELVYN SMITH and J. L. WROANSR. AND J. L. WROAN, JR., d/b/a J. L. WROAN & SON, apartnership,et al.,Parties to a Contract.Cases Nos. 13-CB-187and 13-CB-191. July 21, 1953DECISION AND ORDEROn April 8, 1953, Trial Examiner Robert L. Piper issued hisIntermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging incertain unfair labor practices and recommending that theycease and desist therefrom and take certain affirmative action,as setforth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondents filed exceptions to theIntermediate Report and supporting briefs.The Board' has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions, thebriefs,and the entire record in these cases,'and herebyadopts the findings,conclusions,and recommendations of theTrial Examiner with the following modifications.1.In accord with the Trial Examiner, we find that the Re-spondents violated Section 8 (b) (2) and 8 (b) (1) (A) of the Act.However,our finding is based solely upon the renewal, en-forcement,and continued existence of a collective-bargainingcontract between the Respondent Union and the Contractors ofBloomington-Normal, which contains a provision requiringthe Contractors of Bloomington-Normal to employ only mem-bers of,or applicants for membership in,the Respondent Unionwho secure working cards from it.'2.The Trial Examiner also found that the Respondentsviolated Section 8 (b) (2) of the Act by refusing to grant work-ing cards to Smith and Jacob, thereby attempting to cause andcausing contractor J. L. Wroan, Sr. and J. L. Wroan, Jr.,d/b/a J. L. Wroan & Son, a partnership, et al., hereinaftercalledWroan, discriminatorily to refuse to hire them. Wedisagree.t Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with these cases to a three- member panel [MembersHouston, Murdock, and Peterson].2 The Respondents' request for oral argument is hereby denied as the record and the briefs,in our opinion, adequately present the issues and the positions of the parties.3Philadelphia Iron Works, 103 NLRB 596.106 NLRB No. 46. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record shows that in December 1951, Smith and Jacobs,members of another local of United Brotherhood of Carpentersand Joiners of America,AFL, hereinafter called the Carpen-ters,were offered employment by contractor Wroan.They toldhim that before going to work,they would have to secure work-ing permits from the Respondent Union.4 Wroan replied "getthe permit and come back and go to work." Smith and Jacobthen contacted Respondent Kenneth Pearl,business agent ofthe Respondent Union,about Wroan's offer of employment andasked for permits.Pearl refused to issue permits to thembecause local union men were out of work. When informed bySmith and Jacob that Pearl would not issue the permits, Wroanstated that there was "nothing more he could do for (them)then."Smith and Jacob were not employed.The Trial Examiner, relying upon a stipulation of the parties,found that Wroan was a member of the Contractors of Bloom-ington-Normal.However,the stipulation does not cover Wroanand the record does not otherwise show that Wroan was amember of the Contractors of Bloomington-Normal or was aparty to the unlawful closed-shop contract.Nor does the otherevidence in the record warrant a finding either that a dis-criminatory hiring arrangement existed between the Re spondentUnion and Wroan,or that the Respondents demanded orrequested that Wroan should not employ Smith and Jacob. Inthe absence of such evidence,we believe and find that theGeneral Counsel has failed to sustain his burden of provingthat the Respondents attempted to cause and did cause Wroanto discriminate against Smith and Jacob.Accordingly, we shalldismiss these allegations of the complaint.ORDERUpon the entire record in these cases and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNationalLabor Relations Board hereby orders that the Re-spondent Union,Local No. 63,United Brotherhood of Car-penters and Joiners of America,AFL, its officers,repre-sentatives,and agents,including Kenneth Pearl,business agent,shall:1.Cease and desist from:(a) Renewing,continuing in effect,or enforcing the pro-visions of any contract with the Contractors of Bloomington-Normal, which require the Contractors of Bloomington-Normalto employ only members of, and applicants for membershipin, the Respondent Union who obtain working cards from theRespondent Union,as a condition of employment,except tothe extent that such provisions may be authorized under theproviso to Section 8 (a) (3) of the Act.4 Therules of the Carpenters requiring that members who desire to work in the jurisdic-tion of another local must"clear" into or secure working permits from the local Smith andJacob hadpreviously worked for Wroan under permits secured from the Respondent Union LOCALNO. 63233(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed in Section7 of the Act.2.Take the following affirmative action:(a) Post immediately,in conspicuous places at the officeof the Respondent Union and all places where notices to mem-bers are customarily posted, copies of the notice attachedhereto and marked "Appendix A." 5 Copies of said notice, tobe furnished by the Regional Director for the ThirteenthRegion,shall,after being duly signed by Respondent Pearland other representatives of the Respondent Union,be postedby Respondents immediately upon receipt thereof and main-tained by them for sixty (60) consecutive days thereafter.Reasonable steps shall be taken by Respondents to insure thatsuch notices are not altered, defaced, or covered by any othermaterial.(b)Mail to the Regional Director for the Thirteenth Region,sufficient signed copies of the notice attached hereto as ap-pendix A, for posting, the Contractors of Bloomington-Normalbeing willing,at their projects and places of business wherenotices to employees are posted.Copies of said notice, to befurnished by the Regional Director for the Thirteenth Region,shall,after being signed as provided in the preceding para-graph, be forthwith returned to the said Regional Director forsuch posting.(c) Notify the Regional Director for the Thirteenth Regioninwriting, within ten (10) days from the date of this Order,what steps they have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is,dismissed insofar as it alleges thatthe Respondentsattempted to cause and caused Wroan to discriminate againstElvin G. Jacob and Delvyn Smith.5 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "Intermediate Report and Recommended OrderSTATEMENT OF THE CASECharges having been duly filed and served, a complaint and notice of hearing thereon havingbeen issued and served by the General counsel of the National Labor Relations Board, and ananswer having been duly filed by Local No. 63, United Brotherhood of Carpenters and Joinersof America, AFL (hereinafter called the Union) and Kenneth Pearl, an individual (the Unionand Pearl being hereinafter collectively called Respondents), a hearing involving allegationsof unfair labor practices in violation of Section 8 (b) (1) (A) and (2) of the National Labor Re-lations Act), 61 Stat. 136, was held in Bloomington, Illinois, on February 26, 1953, before theTrial Examiner.In substance the complaint alleges and the answer denies that Respondents attempted tocause, caused, and are causing J. L.Wroan& Son (hereinafter called the Company) and certainnamed general contractors of Bloomington and Normal, Illinois (hereinafter collectivelyreferred as the Contractors), to discriminate against employees in violation of Section 8 (a) (3)of the Act by: 2 34DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Renewing and enforcing an agreement between the Union and the Contractors makingmembership in the Union or the securing of a work permit from the Union a condition of em-ployment.(b) Causing the Company on December 13, 1951, and thereafter to refuse to employ ElvinG. Jacob and Delvyn Smith because they were not members of the Union and had not obtaineda work permit from the Union.At the hearing all parties were represented by counsel, were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence pertinent to the issues,to argue orally upon the record, and to file briefs and proposed findings of fact and conclu-sions. A brief from Respondents has been received and considered.At the opening of the hearing, the General Counsel's unopposed motion to amend the com-plaint in certain respects, including a change in the dollar amount of services performed bythe Company and a substitution of 1952 and 1951 in section 2, and "West Construction Companyand Felmley-Dickerson Company" for the "Contractors of Bloomington-Normal" in thesecond paragraph of section 3, and also in sections 4 and 11, was granted.Upon the entire record in the case, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY, WEST CONSTRUCTION COMPANY, ANDFELMLEY-DICKERSONCOMPANYThe Company is an Illinois partnership, having its principal office and place of business inNormal, Illinois, where it is engaged in the business of general contracting. During the year1952 the Company performed services of a value of approximately $ 700,000, of which ap-proximately $275,000 were performed outside the State of Illmois. However, during the year1951, it performed no services outside the State of Illinois.West Construction Company is an Illinois partnership having its principal office and placeof business in Bloomington, Illinois, where it is engaged in the business of general contract-ing.During the year 1952, it performed services of a value of approximately $500,000, ofwhich substantially more than $ 50,000 of such services were performed for concerns engagedincommerce within the meaning of the Act. In addition, it purchased from $280,000 to$300,000 worth of materials which were shipped to it from outside the State of Illinois.Felmley-Dickerson Company is a Delaware corporation with its principal office and placeof business in Bloomington, Illinois, where it is engaged in the business of general contract-ing. During each of the years of 1951 and 1952, it performed services of a value substantiallyin excess of $25,000 outside the State of Illinois and substantially in excess of $50,000 in theState of Illinois for concerns engaged in commerce within the meaning of the Act.The parties stipulated that the foregoing three companies, together with a number of otherBloomington and Normal general contractors specifically set forth in the complaint, composetheContractors. For more than 6 years the Contractors, in association and by means of acontract-negotiating committee, have negotiated and signed collective-bargaining contractswith the Union. Collectively, the Contractorsduringeachof the years 1951 and 1952 performedservices outside the State of Illinois substantially in excess of $25,000, and performed otherservices substantially in excess of $ 50,000 in Illinois for concerns engaged in commercewithin the meaning of the Act. In passing upon the jurisdictional issue herein, the Contractorsand the individual members thereof must be regarded as a single enterprise.-' Accordingly,Ifind that the Company, West Construction Company, and Felmley-Dickerson Company areengaged in commerce within the meaning of the Act.H.THE ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESMost of the facts are undisputed. In 1947 the Contractors and the Union entered into acollective-bargaining agreement which has been renewed from time to time by various addendathereto, the latest such renewal being May 26, 1952, and which agreement is still in full forceand effect. It provides, inter aha, that the Contractors may employ only members of the Unionand those who "first obtain from the Union the required working card." It may now be con-iCarpenter&Skaer, Inc.,90 NLRB 417; Gottfried Baking Company, Inc., 103 NLRB 227. LOCAL NO 63235sidered well settled that the execution,renewal, enforcement,and continued existence of suchan agreement by a labor organization violates Section 8(b) (2) of the Act by causing orattempting to cause an employer to discriminate against employees in violation of Section8 (a) (3), unless it falls within the permissible area of union security found in the proviso toSection 8 (a) (3), which this does not.Smith and Jacob, both members of another local of the United Brotherhood of Carpenters(hereinafter called the Carpenters), were employed by the Company upon one of its construc-tion jobs in Pontiac, Illinois, until the middle of December 1951, when the project was haltedby weather conditions. At that time they spoke to J. L. Wroan, Sr., who offered them a jobinBloomington.They told him it would be necessary for them to secure a permit from theUnion,and he said they should secure it, return,and go to work.Both men had previouslyworked for the Company in Bloomington under permits secured from the Union even thoughthey were members of the Carpenters.After speaking to Wroan, Sr.,the two men contacted Kenneth Pearl, business agent of theUnion, told him Wroan had offered them jobs, and asked for a permit to work, or clearanceinto the Union.Pearl told them he would not give them the permit because he had local menout of work, and would not accept their books for clearance into the Union for the samereason.It is undisputed that Pearl knew both men, knew they were members of the Carpenters, andhad previously issued them permits to work in Bloomington.AfterPearl's rejection, they returned to one of the Company's projects where they sawboth Wroan, Sr., and Jr. Upon being informed of Pearl's statement to the men,Wroan, Sr.,told them there was nothing more he could do for them. They were not employed.Pearl denied that the men had asked him for"clearance" into the Union(a procedurewhereby under the rules of the Carpenters members of one local have a right to transfer theirmembership to another local), but in substance admitted that they had asked him for workpermits and that he had refused them.He said that he told them there was unemployment inthe area and the Union was not issuing work permits.Manifestly,by refusing to issue thepermits and by thus enforcing the contract, the Union caused the Company to refuse to employthemen in violation of Section 8 (a) (3). Respondents argue that under the Carpenters' rulesthemen,as members of another local,had an absolute right to "clear into" the Union, whilethe issuance of a permit was purely discretionary with the Union.Thisdoes not meet theissues.Whatever its reasons,good or bad, the Union caused the Company to discriminateagainst the men and thus violatedthe Act.Respondents'principal defense appears to be that, assuming the facts to be as found, theydo not constitute unfair labor practices"affecting commerce" as required by Section 10 (a)of the Act.They base this defense upon the existence of an international agreement betweenthe Carpenters and Felmley-Dickerson Company under the terms of which, according to Re-spondents,no other local of the Carpenters could strike against Felmley-Dickerson becauseof any labor dispute between Felmley -Dickerson and the Union. Theyargue,therefore, thatany labor dispute between the Union and Felmley would be limited to the Bloomington area,and hence,even though Felmley's overall operations affect interstate commerce,such a dis-pute could not because it would have no effect upon Felmley's operations outside of Blooming-ton.For several reasons this defense is without merit.Respondents first of all in this situa-tionmisconstrue the labor dispute affecting commerce which it is the purpose of the Act toeliminate. The unfair labor practices here would not normally lead to disputes between theUnion and Felmley, because they were in agreement in limiting employment to union mem-bers, as is evidenced by their contract.Rather, such unfair labor practices would lead to dis-putes between the employer and employees not covered by the agreement,who are discrimi-nated against as a result of the agreement and its enforcement. Such unfair labor practicescould well lead to industrial strife between Felmley and employees not members of the Union,or even members of other unions.In turn, such strife might spread and affect Felmley'sentire operations, thus affecting commerce.The existence of an agreement preventing thespreading among the Carpenters of a labor dispute with the Union could have no effect what-soever upon a labor dispute with other employees.Manifestly the unfair labor practice ofdiscriminatorily refusing to employ persons not members of the Union could lead to labordisputes with such employees and other unions affecting commerce.Although unnecessary in view of the foregoing,another reason why Respondents'defense isuntenable is that there is no proof in the record that any of the other members of the Con-tractors,including the Company and West Construction Company,had any such internationalagreement with the Carpenters,and hence,even if Respondents'position were sound,itwouldhave no application to labor disputes arising between the other Contractors and their em-ployees,which disputes would therefore not be limited in scope as Respondents urge. While 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDperhaps incidental,the international agreement relied on by Respondents is executed by aJohn Felmley Company,and notby Felmley-DickersonCompany.Even assuming arguendo the validity of Respondents'argument,the terms of the inter-national agreement also defeat their position.Apparently any labor dispute which might arisebetween the Union and Felmley-Dickerson concerning hiring practices would occur only ifFelmley hired persons not cleared by the Union. However, the international contract alsorequires that Felmley employ only members of the Carpenters. Hence, if he did otherwise,he would also breach the international agreement,and the expressly stated consideration forwhich the Carpenters agreed not to strike would no longer exist and the contract would bebroken.In such an event, the dispute between the Union and Felmley would not, as Respond-ents claim, be limited in scope.Respondents also urge that Section 10 (b) of the Act prohibits a finding that the unionsecurity clause of the contract with the Contractors is illegal.because the charges filed inMarch and April 1952 did not refer to such contract. As previously found, the contract wascontinued in full force and effect during the 6 months preceding the charge,and was renewedby the parties on May 26,1952,after the charge was filed.Respondents'contention is withoutmerit, as has frequently been found by the Board. 2A preponderance of the credible evidence in the entire record convinces me, and I find,that Respondents,by renewing,continuing in effect,and enforcing the contract with the Con-tractors,including the Company, and by causing the Company to refuse to employ Smith andJacob in the latter part of December 1951 because they were not members of the Union andhad not obtained working permits from the Union, attempted to cause and caused the Companyand the Contractors to discriminate against employees, including Smith and Jacob, in viola-tion of Section 8 (b) (2) of the Act, and restrained and coerced employees in the exercise ofthe rights guaranteed them in Section 7 of the Act, in violation of Section 8 (b) (1) (A) of theAct.Upon the basis of the above findings of fact and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.The activities of Respondents set forth in section III, above, occurring in connection withthe operations of the Company, West Construction Company, and Felmley-Dickerson Companydescribed in section I, above, have a close, intimate, and substantial relation to trade and com-merce among the several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.2.The Union is a labor organization within the meaning of Section 2 (5) of the Act.3.By renewing, continuing in effect, and enforcing the provisions of the contract with theContractors, Respondents have engaged in and are engaging in unfair labor practices within themeaning of Section 8 (b) (1) (A) and (2) of the Act.4.By causing the Company to discriminate against Smith and Jacob in regard to their em-ployment in violation of Section 8 (a) (3) of the Act, Respondents have engaged in and are engagingin unfair labor practices within the meaning of Section 8 (b) (1) (A) and (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7)of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL MEMBERS OF LOCAL NO. 63, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL, AND TO ALL EMPLOYEES OFTHE CONTRACTORS OF BLOOMINGTON-NORMAL, ILLINOISPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor RelationsAct, we herebynotify you that:WE WILL NOT renew, continue in effect, or enforce, the provisions of any agreementwith the Contractors of Bloomington-Normal or with any other employerengaged in2 Cathey Lumber Company, 86 NLRB 157; FerroStamping andMfg. Co., 93 NLRB 1459. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA237interstate commerce which require employees to join, maintain their membership in, orobtain or retain working permits from this Union as a condition of hire or employment,except to the extent that such agreement may be authorized under the proviso to Section8 (a) (3) of the Act.WE WILL NOT cause or attempt to cause the Contractors of Bloomington-Normal,their officers, agents, successors, or assigns, to discriminate against employees or ap-plicants for employment in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.WE WILL immediately notify J. L. Wroan &Son in writing and furnish copies to DelvynSmith and Elvin G. Jacob, that we do not object to, but on the contrary now request, thatcompany to employ Delvyn Smith and Elvin G. Jacob.WE WILL make Delvyn Smith and Elvin G. Jacob whole for any loss of earnings theymay have suffered because of the discrimination against them.LOCAL NO. 63, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL,Labor Organization.Dated ................By.................................(Representative)(Title)........:...................................KENNETH PEARLThis notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,PetitionerandINSURANCEAGENTS' INTERNATIONALUNION,LOCAL NO. 10, A.F.L.andASSOCIATED LIFEINSURANCE AGENTS OF MARYLAND. Case No. 5-RM-244.July 21, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Henry L.Segal, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston,Styles, andPetersonl.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.No question affecting commerce exists concerning therepresentationof employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act for thefollowing reasons:Insurance Agents' International Union, Local No. 10, A.F.L.,an intervenor, herein called Local 10, contends that it has acontract with the Employer which bars this proceeding. Asso-106 NLRB No. 55.